DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed August 31, 2021.  Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a virtual overlay of the first light shield on the second pixel covers at least one different part of the second pixel than the second light shield covers, and wherein a size of the at least one different part of the second pixel covered by the virtual overlay of the first light  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 1 and 11, the newly added amendment “wherein a virtual overlay of the first light shield on the second pixel covers at least one different part of the second pixel than the second light shield covers, and wherein a size of the at least one different part of the second pixel covered by the virtual overlay of the first light shield is based on a distance from the optical axis center of the solid-state imaging device to the first pixel” is not described in the specification or drawings in such a way that one of ordinary skill in the art would understand the Applicant’s intentions. This newly added limitation is new matter, since there is no clear description of the limitation. The specification with regard to figures 10 and 11, in which the Applicant relies upon as teaching the virtual overlay, does not clearly show the virtual overlay. The figures just show the different light shielding elements over certain pixels at different locations in the array of pixels and how those light shielding elements are changed due to the position of its corresponding pixel. There is nothing in these figures that shows or describes a 
Claims 2-10 and 12-20 are rejected because of their dependency on claims 1 and 11, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 11, the newly added amendment “wherein a virtual overlay of the first light shield on the second pixel covers at least one different part of the second pixel than the second light shield covers, and wherein a size of the at least one different part of the second pixel covered by the virtual overlay of the first light shield is based on a distance from the optical axis center of the solid-state imaging device to the first pixel” is not described in the specification or drawings in such a way that one of ordinary skill in the art would understand the Applicant’s intentions. The newly added limitation is unclear. It is unclear how a “virtual” overlay covers at least one different part of the second pixel than the second light shield covers. Since, there is no description in the specification or anything in the drawings that clearly points out this 
Claims 2-10 and 12 to 20 are rejected because of their dependency on claims 1 and 11, respectively. 

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive.
In regards to the arguments and amendments filed on August 16, 2021, the Applicant has amended the claims with “a virtual overlay of the first light shield on the second pixel covers at least one different part of the second pixel than the second light shield covers”. The Applicant has used figures 10 and 11 to explain where the amendment comes from. After consideration the Examiner fails to see how the specification with figures 10 and 11 teaches the newly added limitation. The language virtual overlay is not even described in the specification as the Applicant argues on pages 8 and 9 of the Applicant’s arguments. Without the specification having an explanation and drawings with labels clearly pointing out the virtual overlay, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878